 

Exhibit 10.1

 



DEED OF AMENDMENT

 

Dated: 28 March 2019

By and Among:

 

(1)Citibank Europe plc (the “Bank”);

 

(2)AXIS Specialty Limited (“ASL”);

 

(3)AXIS Re SE (formerly, AXIS Re Limited);

 

(4)



AXIS Specialty Europe SE (formerly, AXIS Specialty Europe Limited);

 

(5)AXIS Insurance Company;

 

(6)AXIS Surplus Insurance Company; and

 

(7)AXIS Reinsurance Company

 

(parties (2), (3), (4), (5), (6) and (7) together known as the “Companies”).

 

Re:Committed Facility Letter - Facility Number 2

 

1. Background

 

1.1On 27 March 2017 a Committed Facility Letter– Facility Number 2 was entered
into by and among the Bank and the Companies, as amended on 28 March 2018 (the
“Committed Facility Letter”).

 

1.2The Parties have agreed to certain further amendments to the Committed
Facility Letter as detailed in this Deed.

 

1.3The terms and expressions defined in the Committed Facility Letter shall have
the same meanings when used in this Deed unless otherwise indicated.

 

1.4The parties to this Deed hereby agree that from the Effective Date (as
defined below) the rights and obligations of the parties under the Committed
Facility Letter and the terms of the Committed Facility Letter shall be amended
as set out below.

 

2. Effective Date

 

The following amendments shall take effect on and from 31 March 2019 (“Effective
Date”).

 

3. Amendments

 

With effect from the Effective Date, the following amendments shall be made to
the Committed Facility Letter:

 

(i)Paragraph 5.2 (c) of the Committed Facility Letter shall be deleted in its
entirety and replaced with the following:

 

“(c) The tenor of the Credit extends beyond 31st March 2021;

 

The Bank may, in its sole discretion consider applications for Credits that are
outside the terms of this Letter. Any such requests will be considered on a
case-by-case basis and will be subject to the terms of any Facility Documents
then existing.”

 



(ii)A new Clause 16 (Data Protection) shall be inserted in the Committed
Facility Letter as follows:



 



1 

 

 

“16. Data Protection

 

16.1 Compliance with law. Each party will comply with applicable data protection
and privacy laws in processing personal data in connection with its activities
under this Committed Facility Letter. Without limiting the foregoing, the
Companies warrant that: (i) any personal data that it provides to the Bank has
been processed fairly and lawfully, is accurate and is relevant for the purposes
for which it is provided to the Bank; (ii) if any such personal data is provided
to the Bank, it shall provide notice to, and shall seek consent from (and
promptly upon the Bank’s request shall provide evidence to the Bank of having
provided such notices and/or obtained such consents), data subjects regarding
the Bank’s processing of their personal data in accordance with any instructions
of the Bank from time to time; and (iii) pursuant to clause (ii) it will provide
any such data subjects with a copy of the relevant TTS EEA Privacy Statement
accessible at https://www.citibank.com/tts/sa/tts-privacy-statements/index.html
(or such other URL or statement as the Bank may notify to the Companies from
time to time).

 

16.2 Mutual cooperation. Each party will promptly notify, and reasonably
cooperate with and provide information to, the other party in respect of any
data subject requests, communications from supervisory authorities, or material
security incidents relating to the processing of personal data under this
Committed Facility Letter, in each case to the extent reasonably necessary to
enable the other party to meet its obligations to data subjects and/or
supervisory authorities.

 

16.3 Definitions. The terms ‘personal data’, ‘processing’, ‘data subject’ and
‘supervisory authority’ shall have the respective meanings set forth in the
General Data Protection Regulation (EU) 2016/679, as amended or superseded from
time-to-time.”

 

4. Costs and expenses

 

Each party to this Deed shall bear its own costs and expenses in relation to the
amendments agreed pursuant to the terms of this Deed.

 

5. Affirmation and acceptance

 

5.1With effect from the Effective Date, the terms and conditions of the
Committed Facility Letter shall be read and construed by reference to this Deed
and all references to the Committed Facility Letter shall be deemed to
incorporate the relevant amendments contained within this Deed and all
references in the Committed Facility Letter to “this Committed Facility Letter”
shall with effect from the Effective Date be references to the Committed
Facility Letter as amended by this Deed.

 

5.2In the event of any conflict between the terms of this Deed and the Committed
Facility Letter, the terms of this Deed shall prevail.

 

5.3For the avoidance of doubt, except as amended by the terms of this Deed, all
of the terms and conditions of the Committed Facility Letter shall continue to
apply and remain in full force and effect.

 

5.5The Companies shall, at the request of Bank, do all such acts necessary or
desirable to give effect to the amendments effected or to be effected pursuant
to the terms of this Deed.

 



2 

 

 

6. Continuation of Security

 

The parties agree that, on and after the Effective Date:

 

(i)The Pledge Agreement dated 14 May 2010, as amended from time to time, most
recently on 27 March 2017, between ASL and the Bank and any security granted
under it shall continue in full force and effect;

 

(ii)The Collateral Account Control Agreement dated 19 May 2015 between ASL and
Bank shall continue in full force and effect;

 

and that such Pledge Agreement and any security pledged thereunder extend to the
Committed Facility Letter, as amended pursuant to this Deed.

 

7. Counterparts

 

This Deed may be executed in counterparts, each of which shall be deemed to be
an original, and all such counterparts taken together shall constitute one and
the same agreement. This amendment shall take effect as a Deed notwithstanding
it is signed under hand by Bank.

 

8. Third party rights

 

No person shall have any right to enforce any provision of this deed under the
Contracts (Rights of Third Parties) Act 1999.

 

9. Governing law

 

This Deed (and any non-contractual obligation, dispute, controversy, proceedings
or claim of whatever nature arising out of it or in any way relating to this
deed or its formation) shall be governed by and construed in accordance with
English law.

 



 

 

 

 

[Signatures Follow]


 



3 

 

 

Signatories to the Deed of Amendment

 





EXECUTED AS A DEED UNDER THE COMMON SEAL   OF AXIS Specialty Limited Signed: /s/
Peter J. Vogt Acting as a Director Name: Peter J. Vogt   Title:  Director In the
presence of Witness: /s/ Jose Osset   Printed Name: Jose Osset   Address: 92
Pitts Bay Road   Pembroke, HM 08 Bermuda     EXECUTED AS A DEED UNDER THE COMMON
  SEAL OF AXIS Re SE Signed: /s/ Helen O’Sullivan Acting as a Director Name:
Helen O’Sullivan   Title:  Director In the presence of Signed: /s/ Deirdre
Mooney   Name: Deirdre Mooney   Title: Director/Company Secretary   For and on
behalf of   Wilton Secretarial Limited Secretary     EXECUTED AS A DEED UNDER
THE COMMON   SEAL OF AXIS Specialty Europe SE Signed: /s/ Helen O’Sullivan
Acting as a Director Name: Helen O’Sullivan   Title:  Director In the presence
of Signed: /s/ Deirdre Mooney   Name: Deirdre Mooney   Title: Director/Company
Secretary   For and on behalf of   Wilton Secretarial Limited Secretary    
EXECUTED AS A DEED UNDER THE COMMON   SEAL OF AXIS Insurance Company Signed: /s/
Andrew M. Weissert Acting as a Director Name: Andrew M. Weissert  
Title:  Director In the presence of Witness: /s/ Brenda Reese   Name: Brenda
Reese   Address:  11680 Great Oaks Way   Alpharetta, GA  30022    



EXECUTED AS A DEED UNDER THE   COMMON SEAL OF AXIS Reinsurance Company Signed:
/s/ Andrew M. Weissert Acting as a Director Name: Andrew M. Weissert  
Title:  Director In the presence of Witness: /s/ Brenda Reese   Name: Brenda
Reese   Address:  11680 Great Oaks Way   Alpharetta, GA  30022

 



4 

 

 

 

WE HEREBY CONFIRM OUR ACCEPTANCE ON BEHALF OF BANK:

 



By: /s/ Niall Tuckey   Name: Niall Tuckey   Title: Director  





 



5 

